*589The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its resolution of minor inconsistencies in testimony. The testimony of the two principal witnesses was consistent as to the material facts.
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Friedman, Sweeny, Moskowitz and DeGrasse, JJ. [Prior Case History: 26 Misc 3d 1237(A), 2010 NY Slip Op 50437OJ).]